People v Vasquez (2018 NY Slip Op 04767)





People v Vasquez


2018 NY Slip Op 04767


Decided on June 27, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2017-03788

[*1]People of State of New York, respondent,
vHector Vasquez, appellant.


Laurette D. Mulry, Riverhead, NY (Kirk R. Brandt of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Barbara Kahn, J.), dated March 1, 2017, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant appeals from an order, made after a hearing, designating him a level three sex offender pursuant to the Sex Offender Registration Act (see Correction Law art 6-C).
Contrary to the defendant's contention, the County Court properly assessed 30 points against him under risk factor 3 and 20 points against him under risk factor 7 of the risk assessment instrument (see People v Gillotti, 23 NY3d 841; People v Johnson, 11 NY3d 416; People v Young, 152 AD3d 628, 628; People v Reuter, 140 AD3d 1143, 1143). Further, under the circumstances of this case, the court providently exercised its discretion in denying the defendant's application for a downward departure from his presumptive risk level (see People v Young, 152 AD3d at 628; People v Reuter, 140 AD3d at 1143; see also People v Rossano, 140 AD3d 1042, 1043).
Accordingly, the County Court properly designated the defendant a level three sex offender.
LEVENTHAL, J.P., COHEN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court